              Case 2:19-cv-03089-MAK Document 23 Filed 07/20/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RONALD WINN                                   : CIVIL ACTION
                                                  :
                         v.                       : NO. 19-3089
                                                  :
    TAMMY FERGUSON, et al.                        :


                                               ORDER

         AND NOW, this 20th day of July 2020, upon careful and independent consideration of the

Petition for a writ of habeas corpus (ECF Doc. No. 1), the Response to the Petition (ECF Doc. No.

12), Petitioner’s Reply (ECF Doc. No. 16), United States Magistrate Judge Henry S. Perkin’s June

15, 2020 Report and Recommendation (ECF Doc. No. 17), Petitioner’s Objections (ECF Doc. No.

20), and for reasons in the accompanying Memorandum, it is ORDERED:

         1.       Judge Perkin’s June 15, 2020 Report and Recommendation (ECF Doc. No. 17) is

APPROVED and ADOPTED as we overrule Petitioner’s Objections (ECF Doc. No. 20);

         2.       We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) with prejudice;

         3.       We DENY a certificate of appealability; 1 and,

         4.       The Clerk of Court shall close this case.




                                                _____________________________
                                                KEARNEY, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
